Name: COUNCIL REGULATION (EEC) No 2078/93 of 28 July 1993 extending the provisional anti-dumping duty on imports of ferro-chrome with a carbon content by weight of max. 0,5Ã % (low carbon ferro-chrome), originating in Kazakhstan, Russia and Ukraine
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  political framework;  trade;  competition;  political geography
 Date Published: nan

 29 . 7. 93 Official Journal of the European Communities No L 187/51 COUNCIL REGULATION (EEC) No 2078/93 of 28 July 1993 extending the provisional anti-dumping duty on imports of ferro-chrome with a carbon content by weight of max. 0,5 % (low carbon ferro-chrome), originating in Kazakhstan, Russia and Ukraine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EEC) No 797/93 (2) imposed a provisional anti-dumping duty on imports of ferro-chrome with a carbon content by weight of max. 0,5 % (low carbon ferro-chrome), originating in Kazakh ­ stan, Russia and Ukraine ; Whereas the examination of the facts has not yet been completed and the Commission has informed the ex ­ porters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objection, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of ferro-chrome with a carbon content by weight of max. 0,5 % (low carbon ferro-chrome), originating in Kazakhstan, Russia and Ukraine imposed by Regulation (EEC) No 797/93 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is terminated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Council The President W. CLAES (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 80, 2. 4. 1993, p. 8 .